January 29, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
        MARHABA PARTNERS LIMITED PARTNERSHIP, Appellant

NO. 14-13-01133-CV                          V.

                    KINDRON HOLDINGS, LLC, Appellee
                    ________________________________

       This cause, an appeal from the judgment in favor of appellee, Kindron
Holdings, LLC, signed November 25, 2013, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Marhaba Partners Limited Partnership, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.